EXHIBIT 99.1 NISSAN MASTER OWNER TRUST RECEIVABLES, SERIES 2015-A Monthly Servicer's Statement for the month endedMarch 31, 2017 Period Collection Accrual Distribution Series Allocation Percentage at Month-End 36.00% From 01-Mar-17 15-Mar-17 17-Apr-17 Floating Allocation Percentage at Month-End 54.03% To 31-Mar-17 17-Apr-17 Days 33 Description of Collateral Expected Final Accumulation Early Redemption On the Distribution Date, the Series 2015-A balances were: Payment Date Period Period 1/16/2018 1/1/2019 No Notes A1 A2 Principal Amount of Debt Required Overcollateralization Required Overcollateralization Increase - MPR < 35% Required Overcollateralization Increase - MPR < 30% Incremental Overcollateralization Amount Series Nominal Liquidation Amount Required Participation Amount Accumulation Account Excess Receivables Beginning - Payout - Total Collateral Additions - Ending Balance - Collateral as Percent of Notes 236.27% NMOTR Trust Pool Activity During the past Collection Period, the following activity occurred: Distributions to Investors NMOTR A1 Days 33 Total Pool A1 LIBOR 0.912220% Beginning Gross Principal Pool Balance A1 Applicable Margin 0.400000% Total Principal Collections 1.312220% Investment in New Receivables 1.36% Receivables Added for Additional Accounts A2 Days 30 Repurchases A2 Fixed Rate 1.440000% Principal Default Amounts Principal Reallocation New Series Issued During Collection Period Less Net CMA Offset Actual Per $1000 Less Servicing Adjustment Interest A1 Ending Balance Principal A1 - SAP for Next Period 36.00% Average Receivable Balance Actual Per $1000 Monthly Payment Rate 41.29% Interest A2 Principal A2 - Interest Collections During the past collection period, the following activity occurred: NMOTR Total Due Investors 1.311003% Total Pool Servicing Fee Total Interest Collections Excess Cash Flow Principal Reallocations Recoveries on Receivables Written Off Total Available Reserve Account Required Balance $ 4,500,000.00 Current Balance $ 4,500,000.00 Deficit/(Excess) $ - Page 7 of 12
